DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-13 are allowed.

As per claims 7-13, the prior art of record fails to teach or adequately suggest the claimed combination of features and or limitations as claimed. Specifically, the highlighted features, in combination with the other claimed features and or limitations, were not adequately represented in the prior art of record and therefore form the basis for the indication of allowable subject matter with respect to the instant claims and the prior art of record.

As per claim 7, the prior art of record fails to teach or adequately suggest a contour accuracy measuring method applicable to a machine tool having a controller and multiple shafts, the contour accuracy measuring method comprising:

capturing, by a capturing module, a feedback signal that the controller uses to instruct the shafts to move along a machining route, and calculating, by the capturing module, locations of the shafts in a machine coordinate system;
transforming, by a transforming module, the locations of the shafts in the machine coordinate system to locations in a workpiece coordination system; 
calculating, by a processing module, a first true round trajectory of the machining route on an inclined plane presented in the workpiece coordination system as a reference information;
transforming, by the transforming module, the workpiece coordination system of the reference information into the machine coordinate system and restoring the locations of the shafts in the workpiece coordination system back to the locations in the machine coordinate system; and
based on the locations of the shafts of the reference information in the machine coordinate system, adjusting, by an adjusting module, parameters of the controller corresponding to the locations of the shafts to generate a target information that includes a second true round trajectory on the inclined plane.

References Considered
	The following references were considered but were not relied upon with respect to any rejections formed under any Prior Art statute:

	(1)	Yamazaki et al., U.S. Patent Application Publication No. 2002/0068990 which discloses a numerically controlled method of moving an object to be controlled along a predetermined locus, controlling control axes, the locus is made approximate to a spatial polynomial, a polynomial is converted into a polynomial as time function, the polynomial converted as time function is distributed to each control axis, control command in each control axis is produced on the basis of the polynomial distributed to each axis as time function, and the object to be controlled is moved along the locus, controlling each control axis on the basis of the control command.;

(2) 	Bosscher et al., U.S. Patent No. 8694134 which discloses an interface for converting human control input gestures to telematic control signals, wherein the interface includes a plurality of articulating arms each mounted at a base end to an interface base and coupled at an opposing end to a housing, wherein the articulating arms are operable to permit linear translational movement of the housing in three orthogonal directions, wherein at least one sensor is provided for measuring the linear translational movement., wherein a pivot member is disposed in the housing and is arranged to pivot about a single pivot point and a grip is provided and is attached to the pivot member so that a user upon grasping the grip can cause the pivot to rotate within the housing.;

 (5)	Polidoro et al., U.S. Patent No. 5768137 which discloses a laser alignment system is mounted to the movable base for positioning the tool and a parallel platform system is connected to the movable base and to the tool for adjusting tool movement. An imaging system maps the guideway. An intelligent control monitors system behavior, for predicting and detecting chatter and for regulating frame deflections and platform positioning.;

(6)	Wright et al., U.S. Patent No. 5453933 which discloses a CNC machine tool control system that includes a controllable, movable tool for shaping a workpiece, a mechanism for receiving control instructions describing shaping functions to be performed on the workpiece, a processing unit and memory and the control systems includes objects defined according to an object-oriented design.;

(7)	Cheng et al., U.S. Patent No. 5434489which discloses a method and system for trajectory or path planning to move a device such as a robot along a Cartesian path to achieve high path accuracy and ease of programming.; and

(8)	Szakaly et al., U.S. Patent No. 5038089 which discloses a master six-degree-freedom Force Reflecting Hand Controller ("FRHC") is available at a master site where a received image displays, in essentially real-time, a remote robotic manipulator which is being controlled in the corresponding six-degree-freedom by command signals which are transmitted to the remote site in accordance with the movement of the FRHC at the master site.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        August 11, 2022
/RDH/